Citation Nr: 1432770	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  08-26 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  What evaluation is warranted for left lower extremity radiculopathy from July 2, 2007 to February 23, 2011?

2.  What evaluation is warranted for right lower extremity peripheral neuropathy from June 20, 2008 to February 23, 2011?

3.  What evaluation is warranted for left upper extremity radiculopathy from June 20, 2008 to February 23, 2011?

4.  What evaluation is warranted for right upper extremity radiculopathy from June 20, 2008 to February 23, 2011?


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to April 1991.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and a May 2009 rating decision of Roanoke, Virginia RO.  The Roanoke RO forwarded the appeal to the Board.

The December 2007 rating decision, in pertinent part, granted entitlement to service connection for left lower extremity radiculopathy, and assigned 10 percent rating effective July 2, 2007.   The May 2009 rating decision granted entitlement to service connection for left and right upper extremity radiculopathy, and for peripheral neuropathy of the right lower extremity.  The May 2009 rating decision assigned 10 percent ratings for each effective June 20, 2008.

The record reflects that the Veteran indicated multiple times that he desired a Board hearing.  His hearing request was withdrawn by his representative in November 2011.

In a March 2012 decision the Board denied higher initial ratings for each of the disorders noted on the title page. The Veteran appealed and in an August 2012 decision the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand.  In June 2013, the Board again denied these claims for higher initial ratings, but granted entitlement to increased ratings effective February 24, 2011.  In January 2014, the Court again granted a joint motion for remand to the extent that higher initial ratings were denied prior to February 23, 2011.  The parties to the joint motion did not challenge the ratings assigned from February 24, 2011 and the appellant waived his appeal as to those portions of the Board's decision.  The issues have been recharacterized accordingly.


FINDINGS OF FACT

1.  Between July 2, 2007 and February 23, 2011, the evidence is approximately evenly balanced as to whether left lower extremity radiculopathy more nearly approximated moderate incomplete paralysis of the sciatic nerve, but left lower extremity radiculopathy did not more nearly approximate moderately severe incomplete paralysis.

2.  Between June 20, 2008 and February 23, 2011, the evidence is approximately evenly balanced as to whether right lower extremity peripheral neuropathy more nearly approximated moderate incomplete paralysis of the external popliteal nerve, but right lower extremity peripheral neuropathy did not more nearly approximate severe incomplete paralysis.

3.  Between June 20, 2008 and February 23, 2011, the evidence is approximately evenly balanced as to whether left upper extremity radiculopathy more nearly approximated moderate incomplete paralysis of the median nerve, but left upper extremity radiculopathy did not more nearly approximate severe incomplete paralysis.

4.  Between June 20, 2008 and February 23, 2011, the evidence is approximately evenly balanced as to whether right upper extremity radiculopathy more nearly approximated moderate incomplete paralysis of the median nerve, but right upper extremity radiculopathy did not more nearly approximate severe incomplete paralysis.



CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 20 percent, but no higher, for left lower extremity radiculopathy, from July 2, 2007 to February 23, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 20 percent, but no higher, for right lower extremity peripheral neuropathy, from June 20, 2008 to February 23, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8521 (2013).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 20 percent, but no higher, for left upper extremity radiculopathy, from June 20, 2008 to February 23, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2013).

4.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 30 percent, but no higher, for right upper extremity radiculopathy, from June 20, 2008 to February 23, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8515.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Moreover, as service connection, initial ratings, and effective dates have been assigned with regard to the claims remaining on appeal, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The claims file contains the Veteran's VA medical records.  VA provided the Veteran with examinations in August 2007, January 2009, and February 2011.  For the reasons indicated in the discussion below, the examinations are adequate for rating purposes.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order, and the parties to the joint motion did not so indicate or otherwise find any flaws in VA's compliance with the VCAA.

The Board will therefore proceed to the merits of the appeal.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, staged ratings may be assigned for separate periods of time based on the facts found, as has been done in this case.  Fenderson v. West, 12 Vet. App. 119 (1999).  Given the Board's prior decision and the Veteran's abandonment of any challenge to the ratings assigned from February 24, 2011, the analysis below addresses the time period from the effective dates of the grants of service connection to February 23, 2011, for which uniform ratings are warranted for the reasons stated below.

Peripheral neuropathy of the right lower extremity is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The left lower extremity radiculopathy is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8521.  Radiculopathy of the left and right upper extremities are each separately rated under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  The effective date for the left lower extremity radiculopathy is July 2, 2007, while the effective date of the remaining disabilities is June 20, 2008.

Diagnostic Code 8520 assigns a 10 percent rating for mild, incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigns for moderate, incomplete paralysis. A 40 percent evaluation is in order for moderately severe incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Diagnostic Code 8521 assigns a 10 percent rating for mild, incomplete paralysis of the external popliteal nerve.  A 20 percent rating is assigns for moderate, incomplete paralysis.  A 30 percent rating is assigned for severe incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

The ratings assigned under Diagnostic Code 8515 vary according to whether the major (dominant) or minor (non-dominant) extremity is being evaluated.  The Veteran is right handed.  Mild, incomplete paralysis of either extremity warrants a 10 percent rating.  Moderate, incomplete paralysis is assigned a 20 percent rating for the minor extremity and a 30 percent rating for the major extremity.  Severe incomplete paralysis is assigned a 40 percent rating for the minor extremity and a 50 percent rating for the major extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

Each of the disabilities at issue is currently evaluated as causing mild, incomplete paralysis.  The next higher rating for each of these disabilities requires moderate, incomplete paralysis.   There is evidence indicating both mild and moderate incomplete paralysis.

The August 2007 VA examination report notes impaired vibration, pain (pinprick), and light touch in the lower left extremity but the appellant was otherwise normal for the remaining extremities. The examiner noted that the impairment was in the left foot to mid tibia.  All reflexes were hypoactive on examination.  Detailed motor examination showed active movement against full resistance for all movements except for left knee extension, which showed active movement against some resistance.

The January 2009 VA examination report notes that the Veteran described symptoms that varied from numbness to right foot pain.  He reported that his symptoms were now constant.  On examination, bilateral hand strength was 4/5, and right lower extremity strength was 5/5.  A sensory function examination of the upper extremities revealed that vibration was decreased at the wrist and metacarpophalangeal joints, and absent at the proximal interphalangeal joints.  Pain was decreased in the distal anterior forearm and metacarpophalangeal and distal interphalangeal joints.  The right upper extremity showed decreased sensation to light touch at the anterior wrist and metacarpophalangeal joints to distal interphalangeal joints, while it was decreased in the left upper extremity on the wrist, forearm, and metacarpophalangeal joints. Position sense was normal bilaterally.  The anterior forearm was also decreased to sharp/dull.  There was no specific radicular pattern.  

The right lower extremity sensory function report notes absent ankle and foot vibration.  Pain was decreased on the lateral lower leg but was absent on the dorsal foot.  Sensation to light touch was decreased on the lateral lower leg.  Position sense testing produced inconsistent response, with great toe abnormality. The sural and peroneal nerves were affected.  Detailed reflex examination showed 1+ reflexes throughout. Babinski reflex was normal bilaterally.  The Veteran's gait was antalgic and he used a cane.

The February 24, 2011 VA examination report notes that the Veteran described his bilateral hand and foot symptoms as a pins and needles stabbing with a burning/pain sensation in both hands and both feet to bilateral mid calves.  The Veteran reported that his symptoms were now constant and medications did not provide adequate pain control.  He described sharp neck pain that radiated to the upper extremities, with right arm pathology being worse than the left.  On examination, all of the Veteran's reflexes were hypoactive but plantar flexion was normal.  Sensory examination of the upper extremities and the left lower extremity revealed normal findings to vibration, pain/pinprick, position sense, and light touch tests.  There was no dysthesias.  The right lower extremity showed that the small nerve fiber was affected.  There was decreased response to vibration at the right fourth and fifth toes.  Pain/pinprick, position sense, and light touch were normal. There was no dysthesia.  Detailed motor examination findings were of active movement against some resistance (4/5) bilaterally for all upper and lower extremities.  The Veteran demonstrated an unsteady tandem gait that was slow and guarded with a cane.

Nerve conduction study findings included normal left and right peroneal motor and left and right sural sensory nerves.  There was no delayed latency, increased amplitude, delayed latency and decreased amplitude, decreased latency and decreased conduction velocity, or decreased amplitude and decreased conduction velocity was noted.  A low conduction velocity was noted in the left and right tibial motor.  All electromyography findings were normal.

The examiner diagnosed left lower extremity radiculopathy, right lower extremity peripheral neuropathy, and bilateral upper extremity radiculopathy.  She noted that these disabilities caused increased absenteeism with the appellant's usual occupation.  They also caused decreased mobility, problems with lifting and carrying, decreased strength, and pain.  The lower extremity disabilities caused problems with prolonged standing and walking, while the upper extremity disabilities caused difficulty with lifting and manual dexterity to run wires as a cable technician.

As noted by the parties to the joint motion, with regard to Appellant's left lower extremity radiculopathy from July 2, 2007, to February 23, 2011, VA treatment records indicate that this caused tingling, sharp/shooting pains in the feet, at times radiating pain down back of legs.  Also noted was a history of radiating pain to the lower legs and several left lower extremity give aways while walking on a flat surface.  With regard to the right lower extremity peripheral neuropathy during the period from June 20, 2008, to February 23, 2011, this disability was indicated to cause incomplete paralysis of foot movements that was "moderate in severity," on several occasions during this time period.  With regard to the severity of the Veteran's radiculopathy of the left and right upper extremities for the period from June 20, 2008, to February 23, 2011,  VA treatment notes indicate chronic right and left upper extremity radiculopathy characterized as causing incomplete paralysis of hand movements that was "moderate in severity" several times during this time period.

A health care professional's characterization of the degree of severity of a disability is not binding on the Board, but it a factor to be considered in reviewing the evidence.  As the above discussion shows that some evidence reflects that the radiculopathy and peripheral neuropathy of each extremity caused mild incomplete paralysis mild and some evidence reflects that it caused moderate incomplete paralysis, the evidence is arguably approximately evenly balanced on this point.  As the reasonable doubt created by this relative equipoise in the evidence is resolved in favor of the Veteran, the Board finds that ratings for moderate incomplete paralysis of the nerves affecting each extremity are warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Wise v. Shinseki, 26 Vet.App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").

The Board also finds that the evidence does not, however, more nearly approximate moderately severe or severe incomplete paralysis of any extremity and the evidence was not approximately evenly balanced on this point.  The degree of incomplete paralysis indicated by both the evidence and the health care professionals' characterization of it was at most moderate.  While there were some abnormal findings including some decreased sensation to light touch and hypoactive reflexes, as well as pain and numbness, the majority of testing including nerve conduction, electromyography, and motor, reflex, and position sense examinations were at or near normal throughout the relevant time period.  Given these mostly normal findings, it cannot be said that the nature and severity of the abnormalities more nearly approximated moderately severe or severe incomplete paralysis or that the evidence is in relative equipoise on this point.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's radiculopathy and peripheral neuropathy of the extremities are fully contemplated by the applicable rating criteria.   The terminology used in the criteria of mild, moderate, moderately severe, and severe to describe the degree of incomplete paralysis are broad enough to encompass all of the symptoms experienced by the Veteran.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for these disabilities is not warranted.  38 C.F.R. § 3.321(b)(1).

As the radiculopathy and peripheral neuropathy caused moderate incomplete paralysis of each extremity, initial ratings of 20 percent, but no higher, for left lower extremity radiculopathy, right lower extremity peripheral neuropathy, and left upper extremity radiculopathy are warranted, and an initial rating of 30 percent, but no higher, is warranted for right upper extremity radiculopathy.  The benefit of the doubt doctrine has been resolved in favor of the Veteran with regard to the higher initial ratings assigned and is otherwise inapplicable because the preponderance of the evidence is against any higher initial rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial rating of 20 percent, but no higher, for left lower extremity radiculopathy from July 2, 2007 to February 23, 2011 is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial rating of 20 percent, but no higher, for right lower extremity peripheral neuropathy from June 20, 2008 to February 23, 2011, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial rating of 20 percent, but no higher, for left upper extremity radiculopathy from June 20, 2008 to February 23, 2011, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial rating of 30 percent, but no higher, for right upper extremity radiculopathy from June 20, 2008 to February 23, 2011, is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


